Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 6-8, in the reply filed on 29 March 2021 is acknowledged. Applicant’s species election of measuring protein level of CLEC18 is also acknowledged. Election was made without traverse in the reply filed on 29 March 2021.
3.	The requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The response filed 29 March 2021 has been entered in full.  Claims 1-5 have been cancelled.  Therefore, claims 6-8 are pending and the subject of this Office Action. 

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The closest prior art is Tsai et al. (J. Biomed. Sci. 25:59; published 28 July 2018). Tsai, published after the effective filing date of the instant application, discloses plasma CLEC18 protein levels are significantly lower in HBV-infected subjects as compared to healthy donors, significantly lower in HBeAg-negative subjects as compared to the HBeAg-positive subjects.


Summary
6.	Claims 6-8 are allowed.
	

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/Examiner, Art Unit 1647
July 22, 2021
                   
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647